Citation Nr: 0716579	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as post-traumatic stress disorder (PTSD), 
depression, and anxiety). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The May 2004 rating decision denied 
service connection for PTSD; however, the claim was 
subsequently amended during the appeal to include service 
connection for all psychiatric disorders, including PTSD. 

The veteran appeared and testified at a personal hearing in 
January 2007 before the undersigned Veterans Law Judge at the 
RO (Travel Board hearing); a copy of the hearing transcript 
is in the record.


FINDING OF FACT

The veteran's in-service stressful events of sexual assaults 
during service have been verified; the veteran's psychiatric 
symptoms have been diagnosed as major depressive disorder 
with anxiety features; and the competent medical evidence is 
at least in relative equipoise on the question of whether the 
currently diagnosed psychiatric disorder is related to the 
verified in-service stressful events of personal sexual 
assaults.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the currently diagnosed psychiatric disability, major 
depressive disorder with anxiety features, was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision on this issue.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issue on appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for a Psychiatric Disorder

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection for PTSD requires: medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that she has a psychiatric disorder that 
is related to in-service stressful events of two sexual 
assaults, or rapes, during service.  The veteran's personal 
hearing testimony before the undersigned Veterans Law Judge, 
written statements, and medical histories consistently report 
the occurrence of at least two sexual assaults in service.  
In addition, lay statements from the veteran's sister and a 
fellow service member corroborate the occurrence of the 
reported in-service sexual assaults, including the fact that, 
during service, the veteran disclosed  the occurrence of the 
sexual assaults, but was reluctant to disclose the fact to 
authorities or to take any further actions in reporting them 
to authorities.  Based on the evidence of record, the Board 
finds that the claimed in-service stressful events of sexual 
assaults during service have been verified.

The competent medical evidence does not show a currently 
diagnosed psychiatric disability of PTSD.  The medical 
evidence shows that depression, anxiety, phobia, and other 
psychiatric symptoms were considered as possible symptoms of 
PTSD, so that PTSD needed to be ruled out as a diagnosis; 
however, because the psychiatric symptomatology did not 
manifest in a diagnosis of PTSD, there is no basis to grant 
service connection for PTSD.  

The competent medical evidence of record shows a currently 
diagnosed psychiatric disability of major depressive disorder 
with anxiety features, alternatively diagnosed as adjustment 
reaction with anxious and depressed mood, that is related to 
the veteran's in-service personal sexual assaults, as well as 
some medical evidence that tends to show the currently 
diagnosed psychiatric disorder is related to other non-
service-related stressful events.  Where, as in this 
veteran's case, there is a  difference of medical opinion, 
the United States Court of  Appeals for Veterans Claims 
(Court) has stated that "[i]t is  the responsibility of the 
BVA . . . to assess the credibility  and weight to be given 
the evidence."  Hayes v. Brown, 5  Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet.  App. 190, 192-93 (1992)).  
With regard to the weight to  assign to medical opinions, the 
Court has held that "[t]he  probative value of medical 
opinion evidence is based on the  medical expert's personal 
examination of the patient, the  physician's knowledge and 
skill in analyzing the data, and  the medical conclusion that 
the physician reaches . . . As is  true with any piece of 
evidence, the credibility and weight  to be attached to these 
opinions [are] within the province of  the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet.  App. 467, 470-71 
(1993); see also Wensch v. Principi, 15 Vet.  App. 362, 367 
(2001) (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases); 
Winsett v. West, 11 Vet. App. 420 (1998) (Court affirmed the 
Board's decision which weighed two medical opinions, from an 
expert and a treating physician); Owens v.  Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one  medical opinion 
over another is not error); Sanden v.  Derwinski, 2 Vet. App. 
97, 101 (1992) (Board may not ignore  the opinion of a 
treating physician, but is free to discount  the credibility 
of that statement).  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's  "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober,  125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

The medical evidence weighing in favor of the veteran's claim 
includes Vet Center treatment records from 2001 to 2006 that 
show reports of rapes during service, distress at talking 
about the in-service sexual assaults, symptoms of depression 
and PTSD, counseling and treatment, and diagnoses that 
included recurrent major depressive disorder.  Vet Center 
records also reflect an opinion that the in-service sexual 
assaults exacerbated the veteran's depression and anxiety 
(December 2004). Readjustment Counseling Service records from 
the Vet Center reflect a history of rapes in service, 
symptoms of anxiety and panic or phobia, and opinion that the 
rapes in service were the main contributor ("served as the 
basis for") the veteran's continued psychiatric 
difficulties, which were previously diagnosed as major 
depressive disorder with atypical features, and generalized 
anxiety disorder (May 2005); and a social worker diagnoses of 
recurrent major depressive disorder with features of anxiety 
and generalized anxiety disorder, and opinions that the 
current diagnoses could be "directly related to her two 
rapes while in the Marine Corps" (received October 2006). 

The medical evidence weighing in favor of the veteran's claim 
includes a September 2003 VA PTSD examination report that 
reflects the veteran's reports of rapes during service, 
distress at talking about the in-service sexual assaults, and 
symptoms of anxious mood and depression.  The examiner did 
not diagnose PTSD, and did not offer an opinion as to whether 
the veteran's current psychiatric symptoms were related to 
in-service sexual assaults.  

The medical evidence weighing in favor of the veteran's claim 
also includes a November 2005 VA psychiatrist's report of 
examination that included history of in-service sexual 
assaults; clinical findings that included that the veteran 
was having a major depressive episode, several symptoms 
suggestive of PTSD; and psychiatric diagnoses that included 
recurrent major depressive disorder.

The medical evidence weighing against the veteran's claim 
includes private treatment records, including an August 1985 
nurse practitioner mental health clinic evaluation, that 
included a report of non-service-related stressful events 
such as marital discord, and a diagnosis of apparent 
adjustment reaction with anxious and depressed mood.  

 The medical evidence weighing against the veteran's claim 
includes a September 2003 VA PTSD examination report only to 
the extent that the examiner did not diagnose PTSD.  The 
examiner's failure to offer a medical diagnosis, or to offer 
an opinion as to whether the veteran's current psychiatric 
symptoms were related to in-service sexual assaults does not 
tend to weigh against that aspect of the veteran's claim for 
service connection for psychiatric disability other than 
PTSD.  The same VA examiner also conducted a May 2005 VA PTSD 
examination, wherein he found that the reported psychiatric 
symptoms appeared to meet DSM-IV criteria for diagnosis of 
adjustment disorder with depressed and anxious mood, and 
offered the opinion that the veteran did not have an Axis I 
diagnosis that could be attributed to the military sexual 
assaults, although the examiner did not indicate to what the 
current diagnosis was attributed or offer bases in support of 
the opinion. 

After a review of the medical evidence of record, the Board 
finds that the weight of the competent medical evidence is at 
least in relative equipoise on the question of whether the 
currently diagnosed psychiatric disorder is related to the 
verified in-service stressful events of personal sexual 
assaults.  The VA treatment records and VA examination 
reports show a non-PTSD Axis I diagnosis and treatment over a 
several year period for major depressive disorder with 
anxiety features, alternatively diagnosed as adjustment 
reaction with anxious and depressed mood, and includes the 
medical opinion that veteran's psychiatric symptoms were 
primarily related to the in-service stressors of sexual 
assaults.  While there is some evidence of post-service or 
non-service-related stressful events in the veteran's life 
that also contributed to her current psychiatric symptoms, 
the same evidence also notes the history of verified stressor 
of in-service sexual assaults as a contributor to the current 
psychiatric diagnoses, and the evidence does not clearly 
distinguish such symptomatology.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Resolving reasonable doubt in the veteran's favor, 
the Board finds that the veteran's currently diagnosed 
psychiatric disability of major depressive disorder with 
anxiety features was incurred in service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for the acquired psychiatric disability of 
major depressive disorder with anxiety features is granted.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


